Ford, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of melting furnaces imported as entireties with electric motors of more than 1/10 horsepower similar in all material respects to those the subject of F. B. Vandegrift & Co., Inc. v. United States (56 Cust. Ct. 325, C. D. 2644), wherein it was held that the ovens and motors were separate articles of commerce, the protests were dismissed and the matter remanded for further proceedings to a single judge sitting in reappraisement for determination of the separate value of the ovens and motors in the manner provided by law (28 U.S.C. § 2636(d)).